HOFFMAN, District Judge.
The claim in this case was unanimously confirmed by the late board of commissioners. It has been submitted to this court on the proofs taken before the board, and without argument on the part of the appellants, or the statement of any objection to its validity. On reference to the opinion of the board, we find but two questions discussed, and which, it is presumed, were the only points made on the part of the United States. The first relates to the location of the grant. The board, after an elaborate and thorough examination of the testimony, arrived at the conclusion that the calls in the grant and the delineation of the tract on the diseño are abundantly sufficient to enable a surveyor to locate the grant. On examining the transcript, this opinion of the board seems fully sustained by the proofs, and the doubts or difficulties felt by some of the witnesses as to the proper location of the land seems to have originated in a misconception of the true meaning of some of the calls in the grant. The grantee is shown to have occupied his land from a period anterior to his grant; to have lived there with his wife and children, and to have made considerable improvements. To the discussion of the second and more important question, whether Roberts, the original grantee, being an Indian, had a right to receive grants of land under the Mexican laws, and to convey the land so granted, the board devote a large portion1 of their opinion. But that question has been settled, in the supreme court in accordance with the views expressed- by the board, and is no longer open for argument in this court The genuineness of the original documents is not questioned, and the title of the present claimant appears to have been regularly derived from the original grantee and his heirs, and to have been accompanied by possession.
A decree affirming the decision of the board must therefore be entered.